Citation Nr: 1404261	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at an April 2010 Decision Review Officer (DRO) hearing at the RO.  

This case was previously before the Board in June 2011 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its June 2011 remand with regard to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

The June 2011 Board decision denied the Veteran's claim for service connection for a low back injury and remanded the claims of entitlement to service connection for a neck disability and for headaches.  The Veteran's claim for service connection for headaches was subsequently granted in a June 2012 rating decision.  Accordingly, the Veteran's claims for entitlement to service connection for a low back condition and for headaches have been resolved and are not on appeal before the Board.  


FINDING OF FACT

The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's cervical spine disability is etiologically related to active service, nor that it may be presumed to be related to active service.

CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In regards to the matter on appeal, the purpose of the June 2011 remand was to allow the RO to consider evidence received after the Supplemental Statement of the Case (SSOC), but prior to certification to the Board.  Specifically, the RO did not review the additional evidence and issue a SSOC in accordance with 38 C.F.R. § 19.37 (2013).  Accordingly, the claim was remanded so that the RO could consider the additional evidence in the first instance and readjudicate the Veteran's claim.  A review of the post-remand record shows that the RO reajudicated the issue on appeal in a SSOC dated October 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2011 remand, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated June 2009, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2009 letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran with regard to the issue adjudicated on the merits herein.  The Veteran's service treatment records and VA treatment records are of record.  VA provided the Veteran with VA examinations in July 2010 and September 2012.  The Board finds that the VA examiners recorded the Veteran's reported pertinent medical history and current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinion with rationale consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Pursuant to 38 C.F.R. § 3.103(c)(2) (2013) a Decision Review Officer (DRO) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the DRO asked questions to ascertain the onset of symptoms, duration of symptoms, and the existence of any pertinent outstanding evidence.  The DRO also provided the Veteran with an opportunity to present arguments and statements, and held the record open for a period to allow the Veteran to submit lay statements from friends and family.  The Board notes that subsequent to the DRO hearing, lay statements were associated with the claims file.  No other pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  Additionally, neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claim based on the current record.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Analysis 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his cervical spine disability is related to his period of active service.  VA treatment records and the September 2012 VA examination report noted that the Veteran has been diagnosed with, and treated for, degenerative joint disease of the cervical spine.  Additionally, a February 2012 VA treatment record noted that the Veteran was diagnosed with a bulging disc with spinal stenosis of the cervical spine.  

In regard to the second Shedden element, the Veteran stated at his DRO hearing and in his substantive appeal, that he injured his neck and back while aboard a ship that did not have any medical personnel, which is why it was not documented.  At his September 2012 VA examination, the Veteran recounted a different incident where he struck his head on a truck cab after the truck hit a bump in the road.  However, the Veteran's service treatment records are devoid of any instance of complaints of, or treatment for, neck pain or other symptomatology congruent with a cervical spine disability.  Additionally, the Veteran was not diagnosed with a cervical spine disability during his active duty.  His degenerative joint disease of the cervical spine and bulging disc with spinal stenosis were not diagnosed until 18 years after his separation from service.  Furthermore, the Veteran reported on multiple occasions that his neck pain did not start until many years after service.  Accordingly, the Board finds that the second Shedden element is not met.   

Nonetheless, for the sake of completeness and in the interest of clarity, the Board will address the third Shedden element as well.  With regard to direct service connection and the etiology of the Veteran's cervical spine disability, the Board notes that there are two relevant VA examination reports and various lay statements of record. 

In a June 2010 letter, the Veteran's significant other, J.S., reported that the Veteran could not rotate his neck.  In a June 2010 letter, the Veteran's mother, R.H., stated that the Veteran was healthy when he entered the military and that when he came home, he had several problems including that his muscles would lock up.  The Veteran's sister, O.A., submitted a letter in June 2010 stating that the Veteran was in pain and could not move 100 percent.  In another June 2010 statement, the Veteran's friend, C.H., reported that the Veteran needed help in a lot of areas and seemed too young to have such problems.  Another sister, P.H., stated in a June 2010 letter that the Veteran's muscles prevented him from moving around and that his problems had worsened over the years.  

The Veteran was provided VA examinations in July 2010 and September 2012.

In July 2010, the Veteran was provided a Gulf War Guidelines examination in connection with unrelated claims.  The examination report noted that the Veteran had neck pain while turning his neck.  After reviewing x-rays of the Veteran's cervical spine, the examiner diagnosed the Veteran with degenerative changes of the cervical spine.  The examiner did not provide an opinion regarding the etiology of the Veteran's cervical spine condition.  

The Veteran was provided another VA examination in September 2012.  The examination report noted that the Veteran again reported pain, especially with movement and rotation.  The Veteran reported that his neck pain started two or three years ago and that he never had neck pain before that time.  The Veteran reported no significant neck trauma, except that he worked as an electrician for the last 12 years and had fallen off a horse and fractured his right clavicle in 2002.  The Veteran denied injuring his neck in the fall and denied having had other neck injuries.  The Veteran noted that during service he was riding in a truck that hit a bump and had hit the top of the cab with his head.  However, the Veteran reported that he had not sought medical attention, that it was not too bad, and that he did not think he had injured his head or neck.  

Based upon imaging studies of the Veteran's cervical spine, he was diagnosed with degenerative joint disease.  The examiner observed no vertebral fractures.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that it was very unlikely that the Veteran developed arthritis in the military but had no symptoms until recently.  The examiner opined that it was much more likely that the Veteran's arthritis has progressed over the years because of lifestyle and occupational activity, such as being an electrician.  The examiner noted that the Veteran had no neck complaints during service.  The examiner therefore concluded that it was less likely than not that the Veteran's current neck condition was related to active service and more likely than not that it was related to years of occupational activity.  

The Board finds that the September 2012 VA examiner's negative nexus opinion is the most probative evidence of record concerning the etiology of the Veteran's cervical spine disability.  The opinion was provided by a licensed medical professional, based on the examiner's review of the claims file and a thorough physical examination of the Veteran, and included a complete and thorough rationale in support of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the lay assertions of the Veteran and his friends and family concerning his cervical spine disability.  To the extent the lay statements assert that the Veteran's cervical spine disability is etiologically related to service, the Board finds that the statements are not competent.  The etiology of degenerative joint disease is a complex medical matter that does not lend itself to lay opinion.  The record does not reflect that the Veteran or his friends and family have had the requisite medical training to render such an opinion.  As such, their assertions in this regard are of little probative value.

Finally, the Board has considered whether service connection is warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  As discussed supra, there is no evidence that the Veteran's degenerative joint disease manifested to a compensable degree within one year of separation from service.  To the contrary, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of degenerative joint disease.  Additionally, the Veteran repeatedly reported that his neck pain started in approximately 2009, which was approximately 18 years after his separation from service.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that the Veteran's cervical spine condition is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


